The Attorney General is in receipt of your letter wherein you request an official opinion asking, in effect, the following question: Must the experience required under Title 59 Ohio St. 45.5 [59-45.5] (1971), as amended, be obtained after being licensed as an architect? The concern raised involves interpretation of language requiring each architect board member to have had ten (10) years of experience in the application or study of the principles of architecture at the time of appointment. 59 Ohio St. 45.5 [59-45.5] (1980) provides in pertinent part: ". . . The Board shall be composed of eight (8) members, including seven (7) persons who have been duly licensed to practice, and are actively engaged in the practice of architecture in this state and one lay member. Each member of the Board shall be a qualified elector of this state, and the architect members shall have had ten (10) years' experience in the application or the study of the principles of, architecture." Emphasis added.  The cardinal rule of statutory construction, to which all other rules are subordinate, is to ascertain the intent of the Legislature, and this should ordinarily be done by consideration of the plain language of the statute. City of Bristow ex rel. Hedges et al. v. Groom, 194 Okl. 384,151 P.2d 936 (1944). Also of assistance in construing legislative intent is the presumption that the legislative body expressed its intention in the statute, that it intended what it expressed and nothing more. Stemmons Inc. v. Universal C.I.T. Credit Corp., Okl., 301 P.2d 212
(1956).  A plain reading of the provisions indicates that the experience required for appointment to the Architectural Board need not be obtained after licensing. Except for the increasing number of those serving on the Board, the language used regarding years of experience has not changed in over thirty (30) years. The provision is clear and unambiguous. Applying the principles above cited leads one to the conclusion that the Legislature in prescribing qualifications for a prospective member on the Architectural Board meant simply that one must have had at the time of his appointment a total of ten (10) years of experience in the application or study of the principles of architecture and nothing more. No statutory provision prescribes when, with reference to date of licensure, the experience may be obtained.  It is, therefore, the official opinion of the Attorney General that 59 Ohio St. 45.5 [59-45.5] (1980), while requiring that architect members of the Board have ten (10) years' experience in the application or study of the principles of architecture, does not require that experience to be gained after licensure. (Ronald Lee Johnson)